Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1, 15, and 20 have been amended.
Claims 9 – 12, and 19 have been as withdrawn.
Claims 3, 4, 6 – 8, 17, 18, 21, 22, 24, 25 have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (US PGPub 2011/0022483 A1) in view of Jason T. Newsom (Types of scales & levels of measurement), hereinafter referred to as Newsom, in view of Cowan (US PGPub 2016/0140561 A1) and in further view of in view of Nandy (US PGPub 2008/0109392 A1).
In regards to claim 1, Hammad discloses a method comprising:
[…];
detecting, by one or more processors, a purchase event that comprises a first purchase transaction by a first account at an online environment, the first account corresponds to a first fraud score; 
storing a first unique identifier that identifies the first account and [object information];
based at least in part on the purchase event, accessing, using the [object information], a second fraud score corresponding to the object, wherein the second fraud score corresponding to the object is determined from a second purchase transaction by a second account different from the first account, and wherein the second purchase transaction comprises a sale of the object of the first purchase transaction by the second account, wherein the second fraud score corresponding to the object is based on a third fraud score corresponding to the a second account; 
in response to the first purchase transaction, generating a fourth fraud score based on the first fraud score and the second fraud score […], the fourth fraud score being generated based on the first purchase transaction being associated with the object of the second purchase transaction; and 
storing an entry that includes data representing the first account and the fourth fraud score.  
Hammad discloses a system and method of identifying potentially fraudulent transactions by identifying a device that has been used in fraudulent transactions, thereby resulting in assigning a fraud score to the transaction, account, and device so that the analysis can be used for future fraud detections associated with future transactions, accounts, and devices (¶ 7, 33).  That is to say, Hammad discloses that a fraudulent score is generated for a transaction, the device used for the transaction, and the account used for the transaction so as to monitor the device and account as part of determining whether fraudulent activity is occurring for another transaction and, consequently, having a fraud score correspond to the account used for the transaction.  
More specifically, Hammad discloses a system and method wherein a first account is analyzed to determine if fraud is associated with an object, e.g., product, user, device, and the like, in a transaction and assign it a first score, identifying a second account and assign it a third score that is used as a basis for a second score (i.e. the second score corresponds to the second/future transaction being conducted by the second account and since the second account has a fraud score corresponding to (third score) then the second/future transaction is assigned its own fraud score (second score) because it is determining that it may be a fraudulent transaction because it is being carried out by a suspected account), generating an overall assessment that is based on the first and second scores associated with the first and second accounts, and storing this information for future use (¶ 7, 33, 34, 36, 38, 43, 54).  As was discussed above, a fraud score is assigned to not only the device that was used for a transaction, but account using the device and the transaction itself 
Hammad further discloses that an account is assigned a score reflecting potential fraudulent activity and that a score can be based on additional factors, scores, or other indicia, e.g., the frequency of a type of transactions has exceeded a threshold for an account (third score), which results in the account being assigned an overall score indicating fraud (second score) (¶ 23, 24, 33, 34, 40, 47, 48, 49, 52, 56).  
Finally, Hammad discloses wherein the second account is the merchant who is selling the item to a consumer and wherein a merchant has an account that will receive the funds from the transaction (¶ 20, 28, 29, 38).  In other words, Hammad discloses generating the second fraud score based on the third fraud score in response to the second account being an account that listed the object for sale.
Although Hammad discloses that an overall assessment, which is based on the aforementioned fraud analysis of multiple accounts, is determined for a transaction, Hammad fails to explicitly disclose whether the overall assessment is a score.
To be more specific, Hammad fails to explicitly disclose:
in response to the first purchase transaction, generating a fourth fraud score based on the first fraud score and the second fraud score using the trained neural network, the fourth fraud score being generated based on the first purchase transaction being associated with the object of the second purchase transaction
storing an entry that includes data representing the first account and the fourth fraud score.
 Hammad discloses that a transaction can be assigned an overall assessment of undesirable, desirable, or desirable, but with additional scrutiny, wherein these final assessment types for a transaction for an account associated with the transaction are based on the aforementioned first and second scores associated with a first and second account, respectively (¶ 23, 24, 33, 34, 40, 47, 48, 49, 52, 56).  As the invention, as claimed, does not establish the metes and bounds of how a score should be represented as, the Examiner asserts that the assessments of undesirable, desirable, or desirable, but with additional scrutiny, meet the broad definition of “score.”  Although the drawings disclose a numerical value, the Examiner asserts that the specification discloses that these are merely examples of what a score could be, i.e. “score” is not limited to numerical representations.  As a result, one of ordinary skill in the art would have found that the overall assessments of undesirable, desirable, or desirable, but with additional scrutiny, are, indeed, a type of scoring that is used to determine if fraud exists.  Regardless, in the interest of compact prosecution, the Examiner has provided Newsom to teach the more conservative interpretation of “score.”
Specifically, Newsom teaches that there are a finite number of ways that measurements can be represented as and that there are different scenarios of when to use each of these measurement types.  As a non-limiting example, Newsom teaches that numerical values and terminology values can be associated with one another and that each of these types are equivalent to one another, e.g., 1 = very incompetent; 2 = somewhat incompetent; and etc.  In other words, depending on the scenario, one of ordinary skill in the art could use numerical values (if the meaning of what each value is for example, “On a scale of 1 to 10, with 10 being unlikely (1 = unlikely) and 10 being likely (10 = likely), would you use this service provider again?”) or terminology in order to assign a measurement value to a particular situation.  Further still, one of ordinary skill in the art would have found it obvious that numbers, terminology, or both can be used and that it would have further been obvious that, depending on the scenario, each of these approaches can be substitutable with one another while still achieving the same predictable result of assigning a value to a scenario.  With that said, one of ordinary skill in the art would have found it obvious to substitute a numerical value, from the finite number of ways of how a measurement can be represented as, for the terminology value of Hammad while still achieving the same predictable result of conveying to a user an assessment of a scenario and that, in view of Newsom, one of ordinary skill in the art would have found it obvious to choose from this finite list as each type has their own set of advantageous and disadvantageous and, consequently, would have been motivated to choose the best measurement type that best fits for their scenario.
(For support see: Pages 1 – 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try, by one of ordinary skill in the art, to pick a numerical scale measurement, as taught by Newsom, and incorporate it into the fraud assessment system and method of Hammad since there are a finite number of identified, predictable potential solutions (conveying a measurement to a user or system) to the recognized need (how to effectively convey a value to a user that is representative of the state of a scenario) and one of ordinary skill in the art could have 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of a numerical value that is based on the first and second score, as taught by Newsom, for a term/phrase that is based on the first and second score, as disclosed by Hammad.  One of ordinary skill in the art would have found it obvious that these different representations of the assessment that is based on the first and second score can be interchanged with one another while still achieving the end result of conveying potential fraud associated with a transaction and associated accounts.  One of ordinary skill in the art looking upon Hammad would have found that the indicia used for assigning potential fraud can be conveyed using any number of methodologies, thereby establishing that Hammad is flexible with the representation so long as the representation conveys the information it needs.  As a result, it would have been obvious to substitute a score, such as a numerical value, for the term/phrasing used by Hammad and still achieve the same predictable result of conveying potential fraud associated with a transaction and associated accounts.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
Newsom, in the fraud analysis system and method that provides terminology based measurement value, as disclosed in the system and method of Hammad, as one of ordinary skill in the art would have found it obvious, in view of Newsom, that each measurement type has its own set of advantageous and disadvantageous and, consequently, would have been motivated to choose the best measurement type that best fits their scenario
The combination of Hammad and Newsom discloses a system and method for identifying fraudulent behavior associated with a transaction by referring to current information and stored/known information.  Although the combination of Hammad and Newsom teaches storing and using identification information that corresponds to specific characteristics of a transaction, the combination of Hammad and Newsom fails to explicitly disclose that the object associated with the transaction has its own identification information.
To be more specific, the combination of Hammad and Newsom fails to explicitly disclose:
storing a first unique identifier that identifies the first account and a second unique identifier that identifies the object;
based at least in part on the purchase event, accessing, using the second unique identifier, a second fraud score corresponding to the object, wherein the second fraud score corresponding to the object is determined from a second purchase transaction by a second account different from the first account, and wherein the second purchase transaction comprises purchasing the object of the first purchase transaction, wherein the second fraud score corresponding to the object is based on a third fraud score corresponding to a second account corresponding to the second account.
However, Cowen, which is also directed towards identifying fraudulent activity, further teaches that it is old and well-known in the art to store and use a unique identifier that identifies an object associated with a transaction, in this case, a product.  Cowen teaches that the risk analysis system receives and stores information pertaining to user activity and refers to this stored information in a comparison analysis in order to determine the likelihood of fraud for a particular transaction.  Similar to Hammad, Cowen teaches that it is well-known in the art to not only store user identification information that identifies an account, but that it is also old and well-known in the art to store identification information that identifies a particular object.  Cowen teaches that by storing information that identifies a specific product the risk analysis system can determine if a product associated with transaction is the product that a user is interested in by comparing user identification and product identification information associated with the transaction against stored user identification and product identification information and, if a match does not exist, then the transaction is likely fraudulent.  By storing detailed identification information of not only about a user, but of a product, as well, Cowen teaches that a determination of whether fraud exists can be performed, thereby preventing fraudulent activity from occurring, as well as determining whether fraudulent behavior is being associated with a particular product and/or user.
(For support see: ¶ 54 where user activity encompasses any activity related to a product, e.g., classes of products or even a particular product; ¶ 22, 68 wherein the system determines a risk score by reading the purchase transaction request to identify both the product and user; see also ¶ 14, 15, 19, 20, 25, 66, 67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention incorporate into the fraud analysis and notification system and method of the combination of Hammad and Newsom with the ability to take into account as much information associated with a transaction, such as, but not limited to, identification information, as taught by Cowen, as this provides the ability for the system to store and retrieve specific relevant information concerning a user’s ability and compare the information against currently received information and determine if a match exists and, based on the comparison, determine if fraud exists.
The combination of Hammad, Newsom, and Cowen discloses a system and method of providing a computing system to store and analyze historical information and current information in order to identify whether a transaction may be potentially fraudulent.  Although the combination of Hammad, Newsom, and Cowen discloses that the information is updated and referred back to in order to assess current and future transactions, the combination of Hammad, Newsom, and Cowen fails to explicitly disclose that fraud analysis can be performed using a recurrent neural network that has been trained to identify fraud.
To be more specific, the combination of Hammad, Newsom, and Cowen fails to explicitly disclose:
training a neural network using observed transactions associated with observed fraud score values;
in response to the first purchase transaction, generating a fourth fraud score based on the first fraud score and the second fraud score using the trained neural network, the fourth fraud score being generated based on the first purchase transaction being associated with the object of the second purchase transaction
However, Nandy, which is also directed towards analyzing transactions and users information, teaches that it is old and well-known in the art to train a neural network in order to analyze transaction related information in order to determine if there is a potential for fraud (¶ 33, 46).  One of ordinary skill in the art would have found it obvious that the combination of Hammad, Newsom, and Cowen alludes to or, at the very least, hints at the use of some machine learning process being performed as the system is analyzing old information in order to evaluate current/future information whether there is a potential for fraud, then determining whether the scenario should be blacklisted or grey listed, making a final determination, and using this new information for future analysis.  As a result, it would have been obvious to incorporate machine learning, such as one that the RNN type of machine learning, as one of ordinary skill in the art and looking upon the teachings of Nandy would have found that there are various types of techniques that could be used and that each technique has its own corresponding strengths and weaknesses and one of ordinary skill in the art would have found it obvious to try and pick the best technique that provides them the best results using the same data at hand while still achieving the same predictable result of analyzing historical and current information to assess whether fraud exists.  One of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try, by one of ordinary skill in the art, to pick a recurrent neural network that is trained to identify fraud, as taught by Nandy, and incorporate it into the fraud detection system and method of the combination of Hammad, Newsom, and Cowen since there are a finite number of identified, predictable potential solutions (utilizing machine learning models to analyze information for the purpose of identifying fraud) to the recognized need (determining how fraud can be identified using a computer/computer based model) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the advantages, benefits, and required resources are known).
In regards to claim 2, the combination of Hammad, Newsom, Cowen, and Nandy discloses the method of claim 1, further comprising: based on the fourth fraud score, performing an action on the first account (¶ 7, 33, 34, 54 wherein the fourth score/assessment that is based on the first and second score indicates to the system whether the transaction should be prevented or not (action) and storing the assessment and associating it with the account for future assessments).  
In regards to claims 5, the combination of Hammad, Newsom, Cowen, and Nandy discloses the method of claim 1, wherein the purchase event comprises a purchase of an item via the online environment by the first account and the object is the (¶ 19, 22, 29, 38 wherein the first account is associated with a consumer purchasing an item from a merchant).  
In regards to claims 13 and 14, the combination of Hammad, Newsom, and Cowen discloses 
(Claim 13) the method of claim 1, further comprising: generating the first fraud score using the neural network; and 
(Claim 14) the method of claim 13, wherein the neural network is a recurrent neural network (RNN).  
(As was discussed above, Nandy, which is also directed towards analyzing transactions and users information, teaches that it is old and well-known in the art to train a neural network in order to analyze transaction related information in order to determine if there is a potential for fraud (¶ 33, 46).  One of ordinary skill in the art would have found it obvious that the combination of Hammad, Newsom, and Cowen alludes to or, at the very least, hints at the use of some machine learning process being performed as the system is analyzing old information in order to evaluate current/future information whether there is a potential for fraud, then determining whether the scenario should be blacklisted or grey listed, making a final determination, and using this new information for future analysis.  As a result, it would have been obvious to incorporate machine learning, such as one that the RNN type of machine learning, as one of ordinary skill in the art and looking upon the teachings of Nandy would have found that there are various types of techniques that could be used and that each technique has its own corresponding strengths and weaknesses and one of ordinary skill in the art would have found it obvious to try and pick the best technique that provides them the best results using the same data at hand while still achieving the same predictable result of analyzing historical and current information to assess whether fraud exists.  One of ordinary skill in the art of machine learning would have found it obvious that, over time, the machine learning process can be improved upon as more data is provided to it, thereby resulting in a process that will be faster and more efficient with providing an assessment.).

_____________________________________________________________________

Claims 15, 16, 20 and  23 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (US PGPub 2011/0022483 A1) in view of Jason T. Newsom (Types of scales & levels of measurement), hereinafter referred to as Newsom and in further view of in view of Nandy (US PGPub 2008/0109392 A1).
In regards to claims 15 and 20, Hammad discloses (Claim 15) a system comprising; (Claim 20) a computer-storage medium that stores instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:
(Claim 15) memory that stores instructions; and one or more processors that execute the instructions to perform operations comprising (Fig. 5; ¶ 59 – 61):
(Claim 15) […];
(Claim 20) […];
(Claim 15) detecting a purchase event by a first account, the purchase event comprising a first purchase transaction at an online environment, the first purchase transaction comprising purchase of an object of an online marketplace, the object including data representing an item purchased in the first purchase transaction, wherein the first account corresponds to a first fraud score;
(Claim 20) detecting a purchase event that a first purchase transaction by a first account at an online environment, the first purchase transaction comprising a purchase of an object 
 (Claim 20: based on the purchase event), accessing a second fraud score (Claim 15; corresponding to; Claim 20: corresponding to) the object (Claim 15: of the first purchase transaction), wherein the second fraud score corresponds to the object is determined from a second purchase transaction by a second account different from the first account, and wherein the second purchase transaction comprises a sale of the object of the first purchase transaction by the second account, (Claim 20: and) wherein the second fraud score (Claim 15/20: is) based on a third fraud score (Claim 15; corresponding to the; Claim 20: corresponding to the) second account; 
(Claim 15: based at least in part on the first purchase transaction and the second purchase transaction, Claim 20: based at least in part on the first purchase transaction and the second purchase transaction of the object,) generating  a fourth fraud score (Claim 15: by modifying; Claim 20: from) the first fraud score and the second fraud score using the trained neural network, the fourth fraud score being generated based on the first purchase transaction being associated with the object of the second purchase transaction; and 

Hammad discloses a system and method of identifying potentially fraudulent transactions by identifying a device that has been used in fraudulent transactions, thereby resulting in assigning a fraud score to the transaction, account, and device so that the analysis can be used for future fraud detections associated with future transactions, accounts, and devices (¶ 7, 33).  That is to say, Hammad discloses that a fraudulent score is generated for a transaction, the device used for the transaction, and the account used for the transaction so as to monitor the device and account as part of determining whether fraudulent activity is occurring for another transaction and, consequently, having a fraud score correspond to the account used for the transaction.  
More specifically, Hammad discloses a system and method wherein a first account is analyzed to determine if fraud is associated with an object, e.g., product, user, device, and the like, in a transaction and assign it a first score, identifying a second account and assign it a third score that is used as a basis for a second score (i.e. the second score corresponds to the second/future transaction being conducted by the second account and since the second account has a fraud score corresponding to (third score) then the second/future transaction is assigned its own fraud score (second score) because it is determining that it may be a fraudulent transaction because it is being carried out by a suspected account), generating an overall assessment that is based on the first and second scores associated with the first and second accounts, and storing this information for future use (¶ 7, 33, 34, 36, 38, 43, 54).  As was discussed above, a fraud score is assigned to not only the device 
Hammad further discloses that an account is assigned a score reflecting potential fraudulent activity and that a score can be based on additional factors, scores, or other indicia, e.g., the frequency of a type of transactions has exceeded a threshold for an account (third score), which results in the account being assigned an overall score indicating fraud (second score) (¶ 23, 24, 33, 34, 40, 47, 48, 49, 52, 56).  
Finally, Hammad discloses wherein the second account is the merchant who is selling the item to a consumer and wherein a merchant has an account that will receive the funds from the transaction (¶ 20, 28, 29, 38).  In other words, Hammad discloses generating the second fraud score based on the third fraud score in response to the second account being an account that listed the object for sale.
Although Hammad discloses that an overall assessment, which is based on the aforementioned fraud analysis of multiple accounts, is determined for a transaction, Hammad fails to explicitly disclose whether the overall assessment is a score.
To be more specific, Hammad fails to explicitly disclose:
(Claim 15: based at least in part on the first purchase transaction and the second purchase transaction, Claim 20: based at least in part on the first purchase transaction and the second purchase transaction of the object,) generating a fourth fraud score (Claim 15: by modifying; Claim 20: from) the first fraud score and the second fraud score using the trained neural network, the fourth fraud score being generated based on the first purchase transaction being associated with the object of the second purchase transaction; and 
storing an entry that includes data representing the first account and the fourth fraud score.
However, Hammad discloses that a transaction can be assigned an overall assessment of undesirable, desirable, or desirable, but with additional scrutiny, wherein these final assessment types for a transaction for an account associated with the transaction are based on the aforementioned first and second scores associated with a first and second account, respectively (¶ 23, 24, 33, 34, 40, 47, 48, 49, 52, 56).  As the invention, as claimed, does not establish the metes and bounds of how a score should be represented as, the Examiner asserts that the assessments of undesirable, desirable, or desirable, but with additional scrutiny, meet the broad definition of “score.”  Although the drawings disclose a numerical value, the Examiner asserts that the specification discloses that these are merely examples of what a score could be, i.e. “score” is not limited to numerical representations.  As a result, one of ordinary skill in the art would have found that the overall assessments of undesirable, desirable, or desirable, but with additional scrutiny, are, indeed, a type of scoring that is used to determine if fraud exists.  Regardless, in the interest of compact prosecution, the Examiner has provided Newsom to teach the more conservative interpretation of “score.”
Specifically, Newsom teaches that there are a finite number of ways that measurements can be represented as and that there are different scenarios of when to use each of these measurement types.  As a non-limiting example, Newsom teaches for example, “On a scale of 1 to 10, with 10 being unlikely (1 = unlikely) and 10 being likely (10 = likely), would you use this service provider again?”) or terminology in order to assign a measurement value to a particular situation.  Further still, one of ordinary skill in the art would have found it obvious that numbers, terminology, or both can be used and that it would have further been obvious that, depending on the scenario, each of these approaches can be substitutable with one another while still achieving the same predictable result of assigning a value to a scenario.  With that said, one of ordinary skill in the art would have found it obvious to substitute a numerical value, from the finite number of ways of how a measurement can be represented as, for the terminology value of Hammad while still achieving the same predictable result of conveying to a user an assessment of a scenario and that, in view of Newsom, one of ordinary skill in the art would have found it obvious to choose from this finite list as each type has their own set of advantageous and disadvantageous and, consequently, would have been motivated to choose the best measurement type that best fits for their scenario.
(For support see: Pages 1 – 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try, by one of ordinary skill in the art, to pick a numerical scale measurement, as taught by Newsom, and incorporate it into the fraud Hammad since there are a finite number of identified, predictable potential solutions (conveying a measurement to a user or system) to the recognized need (how to effectively convey a value to a user that is representative of the state of a scenario) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the advantages and benefits both are known).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of a numerical value that is based on the first and second score, as taught by Newsom, for a term/phrase that is based on the first and second score, as disclosed by Hammad.  One of ordinary skill in the art would have found it obvious that these different representations of the assessment that is based on the first and second score can be interchanged with one another while still achieving the end result of conveying potential fraud associated with a transaction and associated accounts.  One of ordinary skill in the art looking upon Hammad would have found that the indicia used for assigning potential fraud can be conveyed using any number of methodologies, thereby establishing that Hammad is flexible with the representation so long as the representation conveys the information it needs.  As a result, it would have been obvious to substitute a score, such as a numerical value, for the term/phrasing used by Hammad and still achieve the same 
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a numerical measurement value for instances that require it, as taught by Newsom, in the fraud analysis system and method that provides terminology based measurement value, as disclosed in the system and method of Hammad, as one of ordinary skill in the art would have found it obvious, in view of Newsom, that each measurement type has its own set of advantageous and disadvantageous and, consequently, would have been motivated to choose the best measurement type that best fits their scenario.
The combination of Hammad and Newsom discloses a system and method of providing a computing system to store and analyze historical information and current information in order to identify whether a transaction may be potentially fraudulent.  Although the combination of Hammad and Newsom discloses that the information is updated and referred back to in order to assess current and future transactions, the combination of Hammad and Newsom fails to explicitly disclose that fraud analysis can be performed using a recurrent neural network that has been trained to identify fraud.
To be more specific, the combination of Hammad and Newsom fails to explicitly disclose:
(Claim 15/20) training a neural network using observed transactions associated with observed fraud score values;
 (Claim 15: based at least in part on the first purchase transaction and the second purchase transaction, Claim 20: based at least in part on the first purchase transaction and the second purchase transaction of the object,) generating a fourth fraud score (Claim 15: by modifying; Claim 20: from) the first fraud score and the second fraud score using the trained neural network, the fourth fraud score being generated based on the first purchase transaction being associated with the object of the second purchase transaction.
However, Nandy, which is also directed towards analyzing transactions and users information, teaches that it is old and well-known in the art to train a neural network in order to analyze transaction related information in order to determine if there is a potential for fraud (¶ 33, 46).  One of ordinary skill in the art would have found it obvious that the combination of Hammad and Newsom alludes to or, at the very least, hints at the use of some machine learning process being performed as the system is analyzing old information in order to evaluate current/future information whether there is a potential for fraud, then determining whether the scenario should be blacklisted or grey listed, making a final determination, and using this new information for future analysis.  As a result, it would have been obvious to incorporate machine learning, such as one that the RNN type of machine learning, as one of ordinary skill in the art and looking upon the teachings of Nandy would have found that there are various types of techniques that could be used and that each technique has its own corresponding strengths and weaknesses and one of ordinary skill in the art would have found it 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try, by one of ordinary skill in the art, to pick a recurrent neural network that is trained to identify fraud, as taught by Nandy, and incorporate it into the fraud detection system and method of the combination of Hammad and Newsom since there are a finite number of identified, predictable potential solutions (utilizing machine learning models to analyze information for the purpose of identifying fraud) to the recognized need (determining how fraud can be identified using a computer/computer based model) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the advantages, benefits, and required resources are known).
In regards to claim 16, the combination of Hammad, Newsom, and Nandy discloses the system of claim 15, further comprising: based on the fourth fraud score, performing an action on the first account (¶ 7, 33, 34, 54 wherein the fourth score/assessment that is based on the first and second score indicates to the system whether the transaction should be prevented or not (action) and storing the assessment and associating it with the account for future assessments)
In regards to claim 23, the combination of Hammad, Newsom, and Nandy discloses the computer storage medium of claim 20, wherein the operations further comprise: based on the fourth fraud score, performing an action on the first (¶ 7, 33, 34, 54 wherein the fourth score/assessment that is based on the first and second score indicates to the system whether the transaction should be prevented or not (action) and storing the assessment and associating it with the account for future assessments).

______________________________________________________________________

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hammad (US PGPub 2011/0022483 A1) in view of Jason T. Newsom (Types of scales & levels of measurement), hereinafter referred to as Newsom, in view of Cowan (US PGPub 2016/0140561 A1) in view of in view of Nandy (US PGPub 2008/0109392 A1) and in further view of Sadaoui et al. (A dynamic stage-based fraud monitoring framework of multiple live auctions).
In regards to claim 26, the combination of Hammad, Newsom, Cowan, and Nandy discloses a system and method for identifying fraudulent activity associated with a transaction.  Although the combination of Hammad, Newsom, Cowan, and Nandy discloses that the system collects a plurality of information associated with the transaction in order to determine fraudulent activity, such as, but not limited to an IP address, and that an analysis is performed to determine fraudulent scores, as was discussed above, the combination of Hammad, Newsom, Cowan, and Nandy fails to 
To be more specific, the combination of Hammad, Newsom, Cowan, and Nandy fails to explicitly disclose:
the method of claim 1, wherein the first purchase transaction is performed by a first device having a first IP (Internet Protocol) address and associated with the first account and the second purchase transaction is performed by a second device having a second IP address and associated with the second account, the first IP address being different than the second IP address.
However, Sadaoui, which is also directed to fraud monitoring in an auctioning environment, further teaches that it is old and well-known in the art to identify IP addresses.  Sadaoui teaches that tracking accounts and IP addresses allows for the determination of fraudulent activities as this is a well-known technique that a user can use in order to manipulate their auction.  Sadaoui teaches that such fraudulent activity allows a user to generate revenue that they do not deserve and, consequently, negatively impacts a market, thereby resulting in employing, although difficult, the detection technique of determining whether a user is using multiple accounts and multiple IP addresses in order to manipulate an auction.
(Page 2, Section 1.1; Page 3 Section 2.1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of identifying different accounts and the different IP addresses corresponding to them, as taught by Sadaoui, in the fraud detection system and method of combination of Hammad, Newsom, Cowan, and Nandy as this would result in providing an additional tool that allows for the detection of fraudulent activity and preventing a market from being negatively impacted, as well as preventing the user from earning revenue unfairly.

______________________________________________________________________


Claim 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (US PGPub 2011/0022483 A1) in view of Jason T. Newsom (Types of scales & levels of measurement), hereinafter referred to as Newsom, in view of in view of Nandy (US PGPub 2008/0109392 A1) and in further view of Sadaoui et al. (A dynamic stage-based fraud monitoring framework of multiple live auctions).
In regards to claim 27, the combination of Hammad, Newsom, and Nandy discloses a system and method for identifying fraudulent activity associated with a transaction.  Although the combination of Hammad, Newsom, and Nandy discloses that the system collects a plurality of information associated with the transaction in order to determine fraudulent activity, such as, but not limited to an IP address, and that an analysis is performed to determine fraudulent scores, as was discussed above, the combination of Hammad, Newsom, and Nandy fails to explicitly disclose whether each account used for each transaction has its own IP address.
To be more specific, the combination of Hammad, Newsom, and Nandy fails to explicitly disclose:
(Claim 27) the method of claim 15, wherein the first purchase transaction is performed by a first device having a first IP (Internet Protocol) address and associated with the first account and the second purchase transaction is performed by a second device having a second IP address and associated with the second account, the first IP address being different than the second IP address;
(Claim 28) the combination of Hammad, Newsom, and Nandy discloses the method of claim 20, wherein the first purchase transaction is performed by a first device having a first IP (Internet Protocol) address and associated with the first account and the second purchase transaction is performed by a second device having a second IP address and associated with the second account, the first IP address being different than the second IP address.
However, Sadaoui, which is also directed to fraud monitoring in an auctioning environment, further teaches that it is old and well-known in the art to identify IP addresses.  Sadaoui teaches that tracking accounts and IP addresses allows for the determination of fraudulent activities as this is a well-known technique that a user can use in order to manipulate their auction.  Sadaoui teaches that such fraudulent activity allows a user to generate revenue that they do not deserve and, consequently, negatively impacts a market, thereby resulting in employing, although difficult, the detection technique of determining whether a user is using multiple accounts and multiple IP addresses in order to manipulate an auction.
(Page 2, Section 1.1; Page 3 Section 2.1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of identifying different Sadaoui, in the fraud detection system and method of combination of Hammad, Newsom, and Nandy as this would result in providing an additional tool that allows for the detection of fraudulent activity and preventing a market from being negatively impacted, as well as preventing the user from earning revenue unfairly.
Response to Arguments
Applicant's arguments filed 10/18/2021 and 12/21/2021 have been fully considered but they are not persuasive.
Restriction/Election
The election by original presentation mailed on November 9, 2021 has been withdrawn due to amendments which have resulted in the instant claims now being directed to the elected invention that was elected without traverse in the response received on October 19, 2020.
Rejection under 35 USC 101
The rejection under 35 USC 101 has been withdrawn as the claimed invention integrates itself into a practical application by training a neural network to detect fraudulent activity and, in light of the specification, the training improves upon the detection process.
Claim Objection
The objection to claim 15 has been withdrawn due to amendments.
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Anonymous (United States: Canadian Man Charged in First Federal Securities Fraud Prosecution Involving 'Layering'); A. A. S and V. Narayan (Scanner on 25-year-old in Rs 1cr scam [Mumbai]); Nightengale et al. (US PGPub 2011/0238575 A1); Griggs et al. (US Patent 10,505,893 B1); Boding (WO 2018/136307 A1); Meller (WO 2016/178225 A1) – which are directed towards fraudulent activity being conducted using multiple accounts using different IP addresses by the same user
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        1/18/2022